Per Curiam:
A mandamus order issues only for the enforcement of a clear legal right or for the performance of a directed legal duty. An examination discloses no provision of ordinance or statute requiring the preparation or publication of a calendar of matters to be passed upon by the board. There is, therefore, no justification for the order of mandamus appealed from, and the order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. Present — Clarke, P. J., Dowling, Smith, Merrell and McAvoy, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.